          Case 4:16-cv-05314-JST Document 575 Filed 02/18/21 Page 1 of 2



1    Sonal N. Mehta (SBN 222086)
     WILMER CUTLER PICKERING
2     HALE AND DORR LLP
     2600 El Camino Real, Suite 400
3    Palo Alto, CA 94306
     Telephone: (650) 858-6000
4    Facsimile: (650) 858-6100
     sonal.mehta@wilmerhale.com
5
     Attorney for Interested Party
6    GABRIEL STRICKER

7

8
                                     UNITED STATES DISTRICT COURT
9
                               NORTHERN DISTRICT OF CALIFORNIA
10
                                        SAN FRANCISCO DIVISION
11
                                                   Case No. 4:16-cv-05314-JST (SK)
12
     In re TWITTER INC. SECURITIES                 NOTICE OF WITHDRAWAL OF COUNSEL
13   LITIGATION
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28     Case No. 4:16-cv-05314-JST (SK)                          NOTICE OF WITHDRAWAL OF
                                                                                COUNSEL
          Case 4:16-cv-05314-JST Document 575 Filed 02/18/21 Page 2 of 2




1           PLEASE TAKE NOTICE that attorney Alejandro N. Mayorkas, previously of the law firm

2    Wilmer Cutler Pickering Hale and Dorr LLP, is no longer counsel in this matter, and is hereby

3    withdrawn as counsel of record for Gabriel Stricker. Wilmer Cutler Pickering Hale and Dorr LLP will

4    continue to serve as counsel for Mr. Stricker.

5           The Clerk of this Court is hereby requested to withdraw and remove Alejandro N. Mayorkas

6    (SBN 122447) from ECF/service on this case.

7

8     DATED: February 18, 2021                         WILMER CUTLER PICKERING
                                                        HALE AND DORR LLP
9

10                                                     By: /s/ Sonal N. Mehta
                                                       Sonal N. Mehta
11                                                     WILMER CUTLER PICKERING
                                                        HALE AND DORR LLP
12                                                     2600 El Camino Real, Suite 400
                                                       Palo Alto, CA 94306
13                                                     Telephone: (650) 858-6000
                                                       Facsimile: (650) 858-6100
14                                                     sonal.mehta@wilmerhale.com
15                                                     Attorney for Interested Party
                                                       GABRIEL STRICKER
16

17

18

19

20

21

22

23

24

25

26

27

28
       Case No. 4:16-cv-05314-JST (SK)                 2             NOTICE OF WITHDRAWAL OF
                                                                                     COUNSEL
